Title: From George Washington to William Shepard, 29 November 1782
From: Washington, George
To: Shepard, William


                  
                     Sir
                     Head Quarters Newburgh Novr 29th 1782
                  
                  I have received your Letter of the 28th & in reply to the  request contained in it, I have to observe; that, as you have been so fully & repeatedly made acquainted with my sentiments respecting your leaving the Service, I shall not attempt to interpose any farther in the Matter and as you seem to have formed your resolution upon long & mature consideration, I do acquiesce in your retiring from the Army upon the principles of the Resolution of Congress of the 19th instant.
                  It only remains for me then, to desire, in case any thing new should turn up to accasion an altiration of prospects or sentiments, that you will not impute the dissolution of your connection with the Army, to any agency of mine; but on the contrary recollecting what I have said & written on the subject, you will do me the justice to believe, that having ever considered you as a valuable Officer, I now part with you, with much regret, being with sentiments of regard & esteem Sir Your Most Obedt Servt.
                  
               